—In a proceeding *419pursuant to Family Court Act article 4, the husband appeals from an order of the Family Court, Rockland County (Stanger, J.), entered July 11, 1994, which denied his objections to an order of the same court (Miklitsch, H.E.), dated December 12, 1993, which, inter alia, enforced a temporary order of support of the Supreme Court, Rockland County, dated February 19, 1993.
Ordered that the order is affirmed, with costs.
The Family Court acted within its jurisdiction when it enforced a temporary order of support issued by the Supreme Court, Rockland County, in the underlying matrimonial action (see, Family Ct Act § 466 [c]; § 461 [b]; Matter of Leontitsis v Leontitsis, 128 AD2d 535; see also, Matter of Smith v Smith, 191 AD2d 1010; Matter of Martin v Martin, 127 AD2d 266; Boyd v Boyd, 40 AD2d 588; Matter of Althea Butts "MM” v Donald Melvin "MM”, 39 AD2d 995; Desroches v Desroches, 23 AD2d 903; Matter of Rockland County Dept. of Social Servs. [DeCarlo] v DeCarlo, 146 Misc 2d 184; Matter of Tighe-Duck v Duck, 135 Misc 2d 631; Matter of Hendricks v Hendricks, 89 Misc 2d 1052, 1056).
The husband’s remaining contention is without merit (see, Matter of Seitz v Drogheo, 21 NY2d 181, 185; Vazquez v Vazquez, 26 AD2d 701). Rosenblatt, J. P., Hart, Krausman and Goldstein, JJ., concur.